DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed in3vention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,820,719 to Strickland in view of USPN 6,008,286 to Groves and WO 00/01528 to Reimer.
Regarding claims 1, 3-6 and 11-13, Strickland teaches a sole assembly comprising an outer sole, a film of heat activatable adhesive, and an upper attached to the adhesive (Strickland, column 1 lines 42-54).  Strickland teaches that film adhesives generally useful in the invention include compounded thermoplastic resins such as polyurethanes and polyolefins, based upon the composition of the sole to which the upper is to be attached and the composition of the upper (Id., column 2 lines 11-16).  Strickland teaches that sole/adhesive/upper combinations suitable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, wherein the upper comprises a leather and the sole comprises a polypropylene or polyethylene, motivated by the desire of forming a conventional sole assembly based on the totality of the teachings of Strickland.
Strickland does not appear to teach treating a surface as claimed, and applying the claimed chlorinated polyolefin primer between a surface and the polyurethane adhesive.  
Regarding the claimed surface treatment, Reimer teaches methods for preparing footwear having at least two components by chemically modifying particular surfaces using plasma surface modification (Reimer, Abstract).  Reimer teaches that plasma treatment provides excellent wettability of the polymeric surface with various adhesives, such as urethanes (Id., page 2 lines 24-31).  Reimer teaches that functionalities that are added to the component surface by this technique include chlorine, oxygen, carboxyl, hydroxyl, carbonyl, nitrogen and amine functionalities (Id., page 1 line 28 to page 2 line5).  Reimer teaches that particularly suitable substrates include thermoplastic substrates, such as polyolefins (Id., page 3 lines 7-23).  Reimer teaches that any of the surfaces of the components of the shoe can be modified (Id., page 3 line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of Strickland, and treating a surface of the polyolefin sole with plasma, as taught by Reimer, motivated by the desire of forming a conventional sole assembly to predictably improve the wettability of the surface for bonding.
Regarding the claimed chlorinated polyolefin primer, Groves teaches a primer composition comprising a halogenated hydrocarbon polymer (Groves, Abstract), wherein the primer composition improves the adherence of materials such as adhesives to organic polymeric substrates, particularly substrates made of organic high polymers (Id., column 1 lines 5-9).  Groves teaches that the halogenated hydrocarbon polymer may comprise a chlorinated polypropylene (Id., column 2 lines 36-65, Example 1).  Groves teaches applying a primer composition to a surface a first organic polymer substrate, applying an adhesive to the primed surface, and applying a second substrate to form a bond (Id., column 2 line 66 to column 3 line 11).  Groves teaches that the organic polymeric substrates include polypropylene and polyethylene, or natural leather (Id., column 4 lines 10-28).  Groves teaches that adhesives that demonstrate improved adhesion to the primed organic high polymers include polyurethane, wherein the adhesives may be in the form of emulsions or solutions (Id., column 6 lines 35-63).  Groves teaches that primer compositions are used in a wide variety of articles including footwear, including bonding two organic polymer substrates together, or other fabrics (Id., column 7 lines 12-20).  Groves teaches that the primer composition is applied to an upper and then coated with an adhesive, and that the sole may be treated with an adhesive (Id., column 7 lines 21-45).  Groves teaches that peel values for thermoplastic polyolefin specimens using the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, and adding the primer composition of Groves including a chlorinated polypropylene between the polypropylene or polyethylene sole and the polyurethane adhesive, motivated by the desire of forming a conventional sole assembly having predictably improved adherence and peel values suitable for footwear components.
Regarding the claimed process limitations, it should be noted that the prior art combination appears to teach the claimed process limitations and the claimed structure.  Additionally, although the prior art appears to teach the claimed waterborne adhesive, the limitation is alternatively interpreted as a product by process limitation.  Therefore, regarding the process limitations, absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend 
Regarding claims 3 and 12, the prior art combination teaches that the primer composition is applied to an upper and then coated with an adhesive, and that the sole may be treated with an adhesive (Groves, column 7 lines 21-45).  Additionally, it is reasonable for one of ordinary skill to expect that multiple similar adhesives can be applied based on at least the desired thickness of the adhesive layer.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, and including an additional waterborne polyurethane adhesive, as taught by Groves, motivated by the desire of forming a conventional sole assembly having a structure, including an adhesive thickness, known in the art as being predictably suitable for footwear components.
Regarding claims 5 and 13, Groves teaches that peel values for thermoplastic polyolefin specimens using the composition of at least Example 1 was 596 N/100 mm (Groves, column 10 line 37 to column 11 line 13).  Such a value appears to be within the claimed range.  Alternatively, the claimed property is deemed to naturally flow from the structure in the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 6, the prior art combination teaches that the second component is leather (Strickland, column 2 lines 22-32).  Although the prior art combination does not appear to .

Claims 6-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland in view of Groves and Reimer, as applied to claims 1, 3-6 and 11-13 above, and further in view of US Pub. No. 2016/0295971 to Arnese.
Regarding claim 6, as set forth above, the claimed synthetic leather is rendered obvious over the prior art.  Alternatively, Arnese teaches soles for a shoe with a first sole element and a second sole element comprising a textile material, wherein the second sole element is coupled to the first sole element and arranged to at least partially cover the first sole element (Arnese, Abstract).  Arnese teaches that the first sole element may comprise, for example EVA or polyurethane (Id., paragraphs 0080, 0119).  Arnese establishes that it was known in the art to form a shoe comprising a sole and an upper, which can be made from conventional textile materials, leather or artificial leather (Id., paragraph 0110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the leather is synthetic leather, as taught by Arnese, motivated by the desire of forming a 
Regarding claims 7-9 and 15-17, the prior art combination teaches that the sole may comprise a polypropylene, polyethylene or ethylene vinyl acetate.  A sole comprising a polypropylene or polyethylene appears to be within the scope of the claimed plate.  The prior art combination does not appear to teach the claimed textile on a first side of the plate, wherein the textile is laminated as claimed and is a non-woven textile.  However, Arnese teaches soles for a shoe with a first sole element and a second sole element comprising a textile material, wherein the second sole element is coupled to the first sole element and arranged to at least partially cover the first sole element (Arnese, Abstract).  Arnese teaches that at least a portion of the second sole element is configured to contact an adjacent surface when the sole is attached to an upper, wherein the portion of the second sole element that contacts the adjacent surface increases the amount of at least one of friction and traction between the sole and the adjacent surface (Id.).  Arnese teaches that the second sole element is a nonwoven fabric (Id., paragraph 0014), and that the second sole element is attached to the first sole element by stitching, gluing or welding (Id., paragraph 0081).  Arnese teaches that the second sole element covers the bottom side of the first sole element, and that the second sole element may specifically cover portions of the first sole element where certain functions are desired, such as stability, torsional and/or bending stiffness, traction, friction, etc. (Id., paragraphs 0082-0084).  Arnese teaches that the first sole element may comprise, for example EVA or polyurethane (Id., paragraphs 0080, 0119).  Arnese teaches that the first sole element comprises a high stiffness and is more like a plate, which is usually desired with soccer shoes (Id., paragraph 0093). Arnese teaches a shoe comprising a sole and an upper, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sole assembly of the prior art combination, wherein the sole is in the form of a plate attached to a nonwoven textile which is adjacent to the ground by gluing or welding, as taught by Arnese, motivated by the desire of forming a conventional sole assembly comprising a structure known in the art to predictably increase certain functions such as stability, stiffness and the amount of friction and traction, which is known to be beneficial for shoes where such properties are desired, including soccer shoes.

Response to Arguments
Applicant's arguments filed October 28, 2021, have been fully considered but they are not persuasive. Applicants argue that the use of waterborne polyurethane adhesives when adhering polyolefin resins was not well known.  Examiner respectfully disagrees.  As set forth above, Strickland teaches a polyurethane cast from a solvent bonded to a polypropylene or polyethylene for use in a sole.  The polyurethane cast from a solvent would appear to be within the scope of the claimed waterborne adhesive, as using waterborne polyurethanes as adhesives in shoes was widely known.  For example, Reimer, cited in the Rejection, recites methods for preparing footwear having at least two components by chemically modifying particular surfaces using plasma surface modification, wherein substrates include polyolefin substrates to be bonded with adhesives including water-based polyurethane.  Both Strickland and Reimer establish footwear comprising a polyolefin substrate bonded with a polyurethane in a solvent, wherein Reimer establishes that such a solvent is water.  Additionally, the Polymer Properties Database provided .
Additionally, the Rejection recites that the product is directed to an article of footwear, and the recitation of a “waterborne polyurethane” is a process limitation, as it is directed to the adhesive when the product is being formed, as opposed to the adhesive in the final product.  Applicants have not established that either the prior art combination does not teach the claimed structure, or the presence of an adhesive initially as a waterborne adhesive necessarily influences the final product.
Applicants argue that water would degrade the polycaprolactone backbone of the urethane adhesive disclosed in Strickland and therefore, Strickland does not disclose or teach the use of a waterborne polyurethane as claimed.  Examiner respectfully disagrees.  Polyurethanes are produced by reacting diisocyanates with polyols.  Solely in response to Applicants’ arguments, US Pub. No. 2002/0028875 to Anderle is cited to show waterborne polyurethanes suitable for use as adhesives, prepared by reacting a polyisocyanate with a polyol (Anderle, Abstract).  Anderle teaches that the polyol is a polyester polyol (Id., paragraphs 0024-0029), wherein suitable polyols include polycaprolactone polyols (Id., paragraph 0025).  Therefore, the presence of a polycaprolactone backbone would not necessarily render the exemplary urethane adhesive of Strickland incapable of being a waterborne adhesive.
Note that based on Applicants’ reasoning, a non-waterborne polyurethane adhesive would not affect or degrade the polycaprolactone backbone of the urethane adhesive.

Regarding Applicants’ arguments, Examiner respectfully disagrees. The portion cited by Applicants does not recite that the primer compositions necessarily react with water, as the portion cited is merely directed to storage conditions to ensure the primer compositions do not decompose, react, precipitate or significantly discolor when stored as specified.  Extrapolating storage conditions when the compositions are not used, does not necessarily support Applicants’ conclusion that the primers of Groves are incapable of use with the polyurethane, including waterborne polyurethanes, of the prior art composition.
Groves establishes that the primer compositions are compatible with the teachings of the prior art, as the primer composition improves the adherence of adhesives such as polyurethane adhesives in solution, with organic polymeric substrates including polypropylene and polyethylene, or natural leather, for uses including shoes.  Groves teaches that the shoe may be coated with the primer composition, allowed to dry, and coated with an adhesive and the solvent allowed to evaporate (Groves, column 7 lines 21-45).  Applicants have not established that the use of the primer composition is incompatible with the adhesives of the prior art, or that the invention of the prior art combination is not within the scope of the claimed invention.
Note that based on Applicants’ reasoning, a non-waterborne polyurethane adhesive would be capable of bonding with the primers of Grimes.

Conclusion
Applicants’ amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786